                 3:19-cv-01503-JMC               Date Filed 04/29/20        Entry Number 52          Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina




Eric Alan Sanders, on behalf of S.K. Sanders,
E.A. Sanders, II, and AM Gray-Sanders,
                       Plaintiff
                          v.                                               Civil Action No.      3:19-01503-JMC



  Walter C. Herin, Jr.; LaNieta Carter; SC ODAR,
  South Carolina Office of Hearings Operations;
 Disability Determination Services, South Carolina
     Vocational Rehabilitation Department;
        Heather Corn, Disability Examiner,
                    Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):


O other: the Plaintiff take nothing of the Defendants and the Plaintiff’s Amended Complaint is dismissed without
prejudice and service of process.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The issues having been
reviewed by the Honorable Paige J. Gossett, United States Magistrate Judge, who recommended in her Report and
Recommendation that the amended complaint be dismissed.


                                                                          CLERK OF COURT
Date: April 29, 2020
                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
